                   Case 4:16-cv-06232-JSW Document 161 Filed 10/05/18 Page 1 of 4


              1   KEKER, VAN NEST & PETERS LLP
                  DAVID SILBERT - # 173128
              2   dsilbert@keker.com
                  PAVEN MALHOTRA - # 258429
              3   pmalhotra@keker.com
                  MICHELLE S. YBARRA - # 260697
              4   mybarra@keker.com
                  ELIZABETH K. MCCLOSKEY - #268184
              5   emccloskey@keker.com
                  EDUARDO E. SANTACANA - # 281668
              6   esantacana@keker.com
                  CHRISTOPHER S. SUN - # 308945
              7   csun@keker.com
                  633 Battery Street
              8   San Francisco, CA 94111-1809
                  Telephone:     415 391 5400
              9   Facsimile:     415 397 7188

             10
                  Attorneys for Defendant
             11   FACEBOOK, INC.

             12                                  UNITED STATES DISTRICT COURT

             13                                NORTHERN DISTRICT OF CALIFORNIA

             14                                        OAKLAND DIVISION

             15   LLE ONE, LLC, d/b/a Crowd Siren and              Lead Case No. 4:16-cv-06232-JSW
                  d/b/a Social Media Models, and                   Related Case No. 4:17-cv-00233-JSW
             16   JONATHAN MURDOUGH, on behalf of
                  themselves and all others similarly situated,    DEFENDANT FACEBOOK, INC.’S
             17                                                    REQUEST FOR JUDICIAL NOTICE IN
                                 Plaintiffs,                       SUPPORT OF ITS MOTION TO DISMISS
             18                                                    THE FOURTH AMENDED COMPLAINT
                         v.
             19                                                    Pursuant to Fed. R. Evid. 201(b)
                  FACEBOOK, INC.,
             20                                                    Judge:        Hon. Jeffrey S. White
                                 Defendant.
             21                                                    Date:         December 14, 2018
                                                                   Time:         9:00 a.m.
             22                                                    Dept:         Courtroom 5

             23                                                    Date Filed: October 27, 2016

             24                                                    Trial Date:     None Set

             25

             26

             27

             28


                                               FACEBOOK’S REQUEST FOR JUDICIAL NOTICE
                                                     Lead Case No. 4:16-cv-06232-JSW
1306295.v1
                   Case 4:16-cv-06232-JSW Document 161 Filed 10/05/18 Page 2 of 4


              1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

              2          PLEASE TAKE NOTICE THAT Defendant Facebook, Inc. (“Facebook”) requests that

              3   this Court take judicial notice, pursuant to Federal Rule of Evidence 201, of the documents

              4   attached as Exhibits A and B to the Declaration of Michelle Ybarra (“Ybarra Decl.”) in support of

              5   Facebook’s Motion to Dismiss the Fourth Amended Complaint. Specifically, Facebook requests

              6   that the Court take judicial notice of the following documents:

              7              •   Exhibit A: a true and correct copy of the First Amended Complaint in Baltazar v.

              8                  Apple, No. CV-10-3231-JF (N.D. Cal). (Ybarra Decl. ¶ 3, Ex. A).

              9              •   Exhibit B: a true and correct copy of the Second Amended Complaint in

             10                  McKinney v. Google, No. 5:10-CV-01177 EJD. (Ybarra Decl. ¶ 4, Ex. B).
             11          This Request for Judicial Notice is based on the attached Memorandum of Points and
             12   Authorities, the Ybarra Declaration, all pleadings and records on file in this action,
             13   and such other and further matters as the Court may consider.
             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28

                                                                    1
                                             FACEBOOK’S REQUEST FOR JUDICIAL NOTICE
                                                   Lead Case No. 4:16-cv-06232-JSW
1306295.v1
                   Case 4:16-cv-06232-JSW Document 161 Filed 10/05/18 Page 3 of 4


              1                        MEMORANDUM OF POINTS AND AUTHORITIES

              2   I.     INTRODUCTION
              3          Facebook respectfully requests that this Court take judicial notice of two complaints filed

              4   in other consumer class actions filed in the Northern District of California. Facebook requests

              5   notice of these documents to enable this Court to evaluate the pleadings that this Court was

              6   confronted with when deciding whether to dismiss claims in Baltazar v. Apple, No. CV-10-3231-

              7   JF, 2011 WL 588209, at *3 (N.D. Cal. Feb. 10, 2011) and McKinney v. Google, No. 5:10-CV-

              8   01177 EJD, 2011 WL 3862120, at *1-2 (N.D. Cal. Aug. 30, 2011). Facebook relies upon the

              9   decisions in these two cases in its Motion to Dismiss the Fourth Amended Complaint.

             10   II.    ARGUMENT
             11          Facebook requests this Court take judicial notice of Exhibits A and B to the Declaration of

             12   Michelle Ybarra, which consist of complaints filed in Baltazar v. Apple, No. CV-10-3231-JF

             13   (N.D. Cal) and McKinney v. Google, No. 5:10-CV-01177 EJD.

             14          In considering a motion to dismiss brought under Federal Rule of Civil Procedure

             15   12(b)(6), a court may consider any matters subject to judicial notice. CarMax Auto Superstores

             16   California LLC v. Hernandez, 94 F. Supp. 3d 1078, 1086-7 (C.D. Cal. 2015). A matter is subject

             17   to judicial notice when it is “not reasonably subject to dispute” because it either “(1) is generally

             18   known within the trial court’s territorial jurisdiction; or (2) can be accurately and readily

             19   determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b).

             20   A court “must take judicial notice if a party requests it and the court is supplied with the

             21   necessary information.” Fed. R. Evid. 201(c)(2).

             22          A court may take judicial notice of documents filed in other courts. In Reyn’s Pasta Bella,

             23   LLC v. Visa USA, Inc., the Ninth Circuit, for example, took judicial notice of trial court briefing

             24   in other litigation in order “to determine what issues were actually litigated” in those matters. 442

             25   F.3d 741, 746 n.6 (9th Cir. 2006). The Ninth Circuit explained, “We may take judicial notice of

             26   court filings and other matters of public record” because they “are readily verifiable and,

             27   therefore the proper subject of judicial notice.” Id. (citing Burbank-Glendale-Pasadena Airport

             28   Auth. v. City of Burbank, 136 F.3d 1360, 1364 (9th Cir. 1988).

                                                                     2
                                             FACEBOOK’S REQUEST FOR JUDICIAL NOTICE
                                                   Lead Case No. 4:16-cv-06232-JSW
1306295.v1
                   Case 4:16-cv-06232-JSW Document 161 Filed 10/05/18 Page 4 of 4


              1          The pleadings Facebook requests judicial notice over here are likewise “readily verifiable

              2   and, therefore, the proper subject of judicial notice.” Id.

              3   III.   CONCLUSION
              4          For the foregoing reasons, Facebook respectfully requests that the Court grant its request

              5   for judicial notice in support of its Motion to Dismiss the Fourth Amended Complaint.

              6   Dated: October 5, 2018                                  KEKER, VAN NEST & PETERS LLP
              7

              8                                                    By:    s/ Michelle Ybarra
                                                                          Michelle Ybarra
              9
                                                                          Attorneys for Defendant
             10                                                           FACEBOOK, INC.

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28

                                                                     3
                                             FACEBOOK’S REQUEST FOR JUDICIAL NOTICE
                                                   Lead Case No. 4:16-cv-06232-JSW
1306295.v1
